Citation Nr: 0503665	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his sister, his brothers and his niece




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant had active military service from September 1966 
to June 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

Although this matter has been certified for review by the 
Board as involving the appellant's claim of service 
connection for a nervous condition claimed as PTSD and 
schizophrenia, applicable law provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35 (2004).    

The Board has characterized the appeal as being comprised of 
two separate claims -  service connection for PTSD was newly 
raised and the disorder was a new mental disorder, one not 
diagnosed or considered at the time of the January 1971 Board 
decision or the May 1989 RO decision.  See for example 
Ephraim v. Brown, 82 F.3d. 399 (Fed. Cir. 1996). 

The issues of entitlement to service connection for a 
psychiatric disorder other than PTSD and entitlement to 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Board issued a decision in January 1971 that denied 
service connection for a psychiatric disorder.

2.  The appellant did not appeal the May 1989 RO rating 
decision that found new and material evidence to reopen the 
claim had not been submitted.

3.  The evidence added to the record since May 1989 RO rating 
decision, when viewed in the context of the entire record, is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a psychiatric disorder other than PTSD 
is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks, in pertinent part, to reopen a claim of 
service connection for a psychiatric disorder, last denied by 
the RO in May 1989 and not appealed.

Applicable law provides that RO decisions which are 
unappealed become final. 38 U.S.C.A. 7105 (West 2002); 38 
C.F.R. 20.1103 (2003). Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied. 38 U.S.C.A. 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended. See 38 C.F .R. § 3.156(a) (2002). However, that 
amendment applies only to claims to reopen received on or 
after August 29,2001. See 66 Fed. Reg. 45620 (Aug. 29,2001). 
Because this claim was received before that date, the law in 
effect when the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in, connection with 
evidence previously assembled is so significant that it must 
be considered in order to, fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim".  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant, 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 283 84 (1996).

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

Having carefully examined all of the evidence of record in 
light of the applicable law, the Board is of the opinion that 
new and material evidence has been submitted to warrant 
reopening of the claim of entitlement to service connection 
for a psychiatric disorder.  

At the time of the 1971 Board decision and the 1989 rating 
decision, the evidence consisted of the appellant's service 
medical records and VA and private treatment records.  These 
records did not contain any indication of a nervous disorder 
that could be linked to military service, and the claim was 
denied.

In substantiation of his attempt to reopen the claim, the 
appellant submitted a substantial amount of evidence, 
primarily private treatment from the early 1980's and more 
recent VA treatment both showing ongoing psychiatric 
evaluation for psychosis.  An undated letter received in 1999 
and authored by a VA treatment team appeared to link the 
appellant's psychiatric illness of PTSD and psychosis to 
military service.  

A November 2001 VA medical statement drew a similar 
connection.  The VA physician stated that a psychotic 
disorder was diagnosed less than a year after leaving the 
military and that the illness usually comes to the attention 
of "the health care industry" only after several months of 
prodromal symptoms.  With this opinion, the appellant's 
family members' statements regarding the appellant's 
behaviors during his post-service years are competent lay 
evidence which are of such significance to be interpreted by 
a medical professional competent in identifying or discerning 
the signs of a particular form of psychiatric illness.  

All of the foregoing evidence is "new," because it was not 
previously of record.  It is also "material," because it 
suggests that the appellant may have exhibited prodromal 
signs of schizophrenia within one year of service.

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f) (2004).  

However, service connection may be granted for schizophrenia 
without evidence of a "stressor," such as is necessary for a 
grant of service connection for PTSD.  For a psychotic 
disorder including schizophrenia, the benefit may be granted 
on a presumptive basis if there are findings indicating that 
the disorder was manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004); see 38 C.F.R. 
§ 4.130, Diagnostic Codes 9201-9205; 9211 (2004).  The record 
shows schizophrenia and schizoaffective schizophrenia and 
bipolar disorder being repeatedly reported in the VA and 
private treatment records.

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  

Symptomatology shown in the prescribed period may have no 
particular significance when first observed, but in the light 
of subsequent developments it may gain considerable 
significance.  Pertinent to this matter, cases in which a 
chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without 
evidence of manifestations within the period, should be 
developed to determine whether there was symptomatology which 
in retrospect may be identified and evaluated as 
manifestation of the chronic disease to the required 10-
percent degree. See 38 C.F.R. § 3.307(c) (2004).

The VA medical statements are clearly material in this regard 
because they suggest the nexus to service for psychosis.  
Alternatively, lay information comes within the ambit of the 
cited provision of 38 C.F.R. § 3.307(c).  This information 
clearly bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Accordingly, the claim of service connection for a 
psychiatric disorder other than PTSD is reopened, and will be 
remanded for further development.  Because the directed 
development may have an impact upon the appellant's claim 
pertaining to PTSD, the Board will defer action on the claim 
until the development is completed 
and the RO readjudicates this matter.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (A claim is 
inextricably intertwined only if the RO would have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action.  The prohibition against 
the adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to each 
other in the prescribed degree should not be subject to 
piecemeal decision-making or appellate litigation).ORDER

New and material evidence having been obtained, the claim of 
service connection for a psychiatric disorder other than PTSD 
is reopened.  To this extent only, the claim is granted.


REMAND

Reopening of the appellant's claim does not end the Board's 
inquiry. Rather, in this case, it places upon VA the duty to 
assist the appellant in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 
5l07(a).

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether the claim should 
be reopened, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v.
Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein).

Because schizophrenia is a chronic disorder, and the 
diagnosis of psychosis was established soon after service, 
appropriate development would include inquiry as to whether 
symptomatology shown in the prescribed period (including that 
as observed by a VA physician early in 1970) and observations 
from family members during that period have clinical 
significance towards establishment of the diagnosis, and 
"should be developed to determine whether there was 
symptomatology which in retrospect may be identified and 
evaluated as manifestation of the chronic disease to the 
required 10-percent degree."  38 C.F.R. § 3.307(c) (2004).  

The claim will therefore be remanded to obtain a clarifying 
VA medical examination.   In addition, the VA examiner's 
opinion is unclear as he appeared to have misinterpreted the 
regulatory requirement by suggesting that the diagnosis of 
schizophrenia could not be established during the first year 
after military service.  A diagnosis during that time period 
is not a requirement but only that symptomatology is present 
therein and followed within a reasonable period by a 
diagnosis of the disability.  

Specifically, Dr. S. in the November 2001 statement alluded 
to prodromal symptoms of the currently diagnosed 
schizoaffective disorder being compatible with those of 
previously reported schizophrenia, although the statement 
simply noted that the illness usually comes to the attention 
of health case providers only after several months of such 
symptoms.  Dr. S. considered the appellant's Vietnam service 
as a "significant stressor" in the development of the 
appellant's illness.  Although the admission diagnosis in 
March 1970, during the first year after service, was 
schizophrenia, that diagnosis was not the final diagnosis at 
discharge in May 1970.  

Finally, regarding PTSD, two recent VA examinations have not 
found PTSD.  However the record refers to a diagnosis of PTSD 
during VA hospitalization in November 1997 and other VA 
reports refer to a history of PTSD.  The complete November 
1997 report is not of record and, assuming the diagnosis is 
established, it would provide a current diagnosis of the 
disorder and thereby meet one of the threshold criteria for 
service connection.  See 38 C.F.R. § 4.125.   The service 
personnel records confirm campaign participation during the 
appellant's Vietnam service.  See for example Gaines v. West, 
11 Vet. App. 353, 361 (1998) although it appears no attempt 
was made to confirm stressors.  See VA Adjudication 
Procedures Manual M21-1 (hereafter M21-1), part III, para 
5.14.  With a presumed valid diagnosis at this stage, "A 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the CURR."  M21-1, Part 
III, para. 5.14c(4).  

The appellant was notified of the VCAA with regard to his 
claims for service connection for PTSD and the division of 
responsibility between the VA and himself in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO sent him a stressor development letter in 
July 1999 and he responded later in that month.  

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should also obtain all 
available records from the VA 
hospitalizations in December 1970, May 
1971, February 1972, September 1972 and 
June 1973 reported only on 
contemporaneous VA Form 10-7131 as 
related to a psychiatric disorder, and VA 
hospitalization in November 1997 
regarding PTSD.  If these records are 
found to be unavailable, the RO should 
specifically so find upon readjudication.

2.  The RO should forward the appellant's 
DD 214 and all pertinent service 
personnel documents to: United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to attempt to 
verify the occurrence of the incidents 
described by the appellant and any 
indication of the appellant's 
involvement.  

3.	Following receipt of the additional 
service medical 
records VA records, and other pertinent 
evidence the RO should afford the 
appellant a comprehensive mental 
disorders examination, to ascertain 
whether the manifestations as described 
in the 1970 VA outpatient records, 
personal recollections of family members, 
the March to May 1970 VA hospital report 
and other VA hospital reports from 1970 
through 1973 and the service medical 
records have any clinical significance as 
to the onset of a psychiatric disorder 
currently shown to exist.  The examiners 
should indicate if the psychiatric 
manifestations the appellant exhibited 
during the first year after military 
service, as opined in the November 2001 
VA medical statement and through recently 
submitted recollections of family 
members, were prodromal signs of the 
subsequently diagnosed psychotic illness 
- schizophrenia, and if so, whether such 
may be related to active military 
service.  The appellant's claims folder, 
and a copy of this remand, must be 
reviewed by the examiners in conjunction 
with the examination, and, the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce post-traumatic 
stress disorder; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce PTSD.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  Following such development, the RO 
should review and readjudicate the 
claims. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


